DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
 
Response to Amendment
Applicant’s amendment filed 9/9/2021 has been entered. 
Claims 1-3 remain pending and are examined below. 
Claims 4 and 5 are new and now also pending. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
-Claim 4, line 8, “the first and second movable tab”, but this should instead be “the first and second movable tabs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Powerfist (“Powerfist - Low Pro FloorJack - Unboxing” YouTube video- cited in IDS), in view of Kania (US PGPUB 2011/0193035-previously cited), and in further view of Ulibarri (US PGPUB 2014/0124567-previously cited). 
Regarding Claim 1, Powerfist discloses a packaging system (see Screenshot of “Powerfist - Low Pro FloorJack - Unboxing” Video below) for a floor jack, comprising: 
a package including lower and upper halves (“lower half” and “upper half” as labeled), the upper half telescopically engages the lower half to cooperatively form a closed package (clearly shown in the video), wherein the lower half includes first and second ends (as shown); 
a first removable handle (see “removable handles”; see Screenshot of “Powerfist - Low Pro FloorJack - Unboxing” Video below) adapted to be removably coupled to the floor jack, wherein the first removable handle is coupled to the floor jack when the floor jack is disposed in the closed package (see the screenshot below as the “removable handles” are “coupled” to the floor jack via the foam cushion material and, alternatively, one could reasonably view all portions of the closed package as being “coupled” given the definition of “couple” can be reasonably viewed as “To link together; connect” (per https://www.thefreedictionary.com/coupled) and in this instance, the packaging materials link all parts of the handles and floor jack body);
a first cushion member (“first cushion member”) disposed in the lower half proximate to the first end (As depicted); 
a flap (“flap”) coupled to the second end (as shown below there is clearly a folded flap portion on the end of the lower half, however, note the alternative 103 rejection below); and 
a second cushion member (“second cushion member” as labelled) disposed in the lower half proximate to the second end (As shown).
Note: the claimed invention is not positively claiming the floor jack and is merely requiring the package apparatus being capable of being used with a floor jack. In reference to the package apparatus of Powerfist, the package apparatus is clearly capable of housing a floor jack as claimed.


    PNG
    media_image1.png
    463
    813
    media_image1.png
    Greyscale

Screenshot of “Powerfist - Low Pro FloorJack - Unboxing” Video
However, Powerfist fails to disclose the upper half includes a first movable tab on a top of the upper half, wherein the first movable tab is adapted to provide access to the first removable handle and the handle is movable between first and second positions when the handle is coupled to the floor jack and the floor jack is disposed in the closed package, wherein when the handle is in the first position, the handle is disposed below the top and inside the package and when in the second position, the handle extends through an opening formed by the first movable tab.
First, attention can be brought to the teachings of Kania which teaches a floor jack (10; Figure 1) with a first removable handle (42; see “Response to Arguments” section below) pivotally coupled (at 44; Figure 8) to a body of the jack (1) via pivot connections (see Figure 8; Para. 0027) such that the handle (42) is movable between first and second positions when the handle is coupled to the floor jack (Para. 0027; note that the handle would clearly be capable of such movement within a package as claimed). 
The use of carrying handles is known with floor jack equipment as demonstrated by Kania. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively to have incorporated a removable carrying handle as taught by Kania onto the floor jack of Powerfist. By further modifying Powerfist in this manner, the floor jack can be further versatile such that it can be efficiently lifted and manipulated by the user. 
Note: by incorporating such a removable carrying handle, the handle would be clearly capable of movement as claimed between the first position, where the handle is disposed below the top and inside the package and a second position, wherein the handle extends through an opening formed by the first movable tab. It must be also noted that because the floor jack is not positively claimed, as long as the handle is capable of such movement with any sized floor jack within a package of such, the handle of Kania can be viewed as capable of performing as claimed. 
Further, assuming arguendo that the handle of Kania cannot be viewed as removable, in which Examiner does not agree to (see “Response to Arguments” below), it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have made the handle removable as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside what is already well known.

Even further, attention can be brought to the teachings of Ulibarri. Ulibarri teaches another packaging unit (10; Figures 1 and 2) comprising an object (bag 12) which is packaged within a packaging (carton 14) wherein the object (12) comprises a handle (24) coupled thereto, and the package (14) comprising an upper portion comprising a first movable tab (21) on a top of the upper portion (Para. 0020), wherein the first movable tab (21) is adapted to provide access to the handle (24) and the handle (24) is movable between first (Figure 2 shows tab closed therefore the handle must be inside package/carton 14) and second positions (Figure 3) when the handle (24) is coupled to the object (12) and the object (12) is disposed in the closed package 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the package of Powerfist to include a first movable tab in the upper portion/half of the package such that the handle (of Kania) can be accessed as taught by Ulibarri. By modifying Powerfist in this manner, the package with the object (floor jack) can be carried together as taught by Ulibarri (see Para. 0018). Further, with such a configuration, the floor jack can be handled easier without being removed from the packaging (i.e. prior to reaching consumer or user location) and further allows the packaging to further protect the floor jack up until the point of use. 
Note that in view of the teachings of Ulibarri, one of ordinary skill in the art at the time the invention was effectively filed would have readily arranged the movable tab to access the incorporated handle (of Kania) in the manner as claimed. Further, given the pivotal connection as taught by Kania, the handle incorporated into Powerfist would clearly be capable of obtaining the first and second positions as claimed. Also note that since the floor jack is not positively claimed, dependent on the size of the packaged object in which the handle is attached to, the handle could be merely lifted vertically through the openings formed by the tab. In either instance, the combination of teachings would readily lead to a packaging system capable of performing the claimed functions.

Regarding Claim 3, Powerfist, as modified, discloses the first movable tab (21 of Ulibarri) is formed by perforations in the upper half (note that the cuts made within the carton 14 of Ulibarri including the notch 23 themselves can be viewed as “perforations” in the carton 14 as “perforation” can be readily defined as “a hole or pattern made by or as if by piercing or boring” (per https://www.merriam-webster.com/dictionary/perforation) and since holes including notch 23 and opening 29 are formed in the carton, this can be reasonably viewed as a perforation; alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have left the tab 21 attached to the carton along perforations such that the tab can remain in the closed position and further protect the object (12) until the handle is desired to be used).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Powerfist (“Powerfist - Low Pro FloorJack - Unboxing” YouTube video- cited in IDS), in view of Kania (US PGPUB 2011/0193035-previously cited), and Ulibarri (US PGPUB 2014/0124567), and in further view of Schonhardt (US Patent 5,941,384-cited in IDS).
Regarding Claim 2, Powerfist, as modified, discloses essentially all elements of the claimed invention but does not disclose the upper half includes a second movable tab adapted to be moved to provide access to a second handle of the floor jack when the floor jack is disposed in the closed package.  
Attention can be brought to the teachings of Schonhardt. Schonhardt teaches a container (10; Figure 1) including alternative forms of access openings that would depend on the particular article packaged (Col 5, lines 60-67) and wherein the package comprises multiple movable tabs (58, 62; see Figure 4) adapted to be moved form a respective opening (42, 46) to provide access to a handle or other portion of the packaged object (i.e. shaft portion of trimmer 12) when the article/object is disposed in the closed container (see Col 5, lines 31-52, Col 5, line 53 through Col 6, line 6, Col 7, lines 38-59, Col 8, lines 20-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the package of Powerfist to include a further movable tab and opening in the top portion of the package to allow access to another portion of the article packaged (i.e. the “removable handles” as shown in “Screenshot of “Powerfist - Low Pro FloorJack - Unboxing” Video” above) as taught by Schonhardt. By providing further access tabs and/or openings as taught by Schonhardt into the package of Powerfist, different portions of the floor jack/object such as the other handle can be readily accessed to assist in transporting the package and allow for visual and tactile inspection as taught by Schonhardt (Col 5, lines 49-53 and Col 8, lines 20-24). 
Note that even though the combination of Powerfist and Schonhardt disclose several different movable tabs to provide access to the article packaged, neither reference discloses having multiple movable tabs in the top of the package as claimed, however, Schonhardt does disclose that alternative forms of access openings would depend on the particular article packaged (Col 5, lines 60-67). Therefore, it can be concluded that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further incorporated a second movable tab (i.e. 58, 62 of Schonhardt) in the top of the upper half of the package of Powerfist in order to allow further access to the floor jack, specifically the handle portions, for lifting/manipulation of the package.
Further note it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside of accessing the portions of the object that are used to handle/lift the object which is the same purpose of the location of the tabs/apertures of Schonhardt. Therefore, one of ordinary skill in the art at the time of the invention would have been motivated to have incorporated a further tab into the upper half of Powerfist given the reasoning above. see MPEP 2144.04 (VI-C).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP 05132080 A- see attached PDF for translation), in view of Grubstein (US PGPUB 2014/0034543-previously cited), and in further view of Ulibarri (US PGPUB 2014/0124567- previously cited).

Regarding Claim 1, Matsuda discloses a packaging system (Figure 1) for a floor jack (1; see “NOTE” below), comprising: 
a package (3, 5) including lower (3) and upper halves (5), wherein the lower half (3) includes first and second ends (see “Annotated View of Figure 1”), and the upper half (5) telescopically engages the lower half (3) to cooperatively form a closed package (See Figure 2), and wherein the upper half (5) includes a first movable tab (“movable tabs”- see below) on a top of the upper half (5; see Figure 1);  
wherein the first movable tab (“movable tabs”) is adapted to provide access to a first removable handle and floor jack (note that although a handle and floor jack are not explicitly disclosed, it is clear that movement of the tabs will allow access to such within the package); 
a first cushion member (2 labelled as “1st cushion member” in “Annotated View of Figure 1” below) disposed in the lower half proximate to the first end; 
a flap coupled to the second end (note that it is clear that the ends include flaps folded from a blank as shown); and 
a second cushion member (2 labelled as “2nd cushion member” in “Annotated View of Figure 1” below) disposed in the lower half proximate to the second end (see “Annotated View of Figure 1” below).  
NOTE: although the packaging system of Matsuda is not disclosed as being used with a floor jack, such use is merely intended use of the system and it can be reasonably assumed that given the size of the system, the packaging system of Matsuda is clearly capable of use with a floor jack. Alternatively, in the event that Matsuda is not capable of use with a floor jack, in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have re-sized the system to accommodate a floor jack as the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 (IV)(A).


    PNG
    media_image2.png
    453
    427
    media_image2.png
    Greyscale

Annotated View of Figure 1

However, Matsuda fails to explicitly disclose a first removable handle adapted to be removably coupled to the floor jack, wherein the first removable handle is movable between first and second positions when the first removable handle is coupled to the floor jack and the floor jack is disposed in the closed package, wherein when the first removable handle is in the first position, the first removable handle is disposed below the top and inside the closed package, and when the first removable handle is in the second position, the first removable handle extends through an opening formed by the first movable tab.
Attention can be brought to the teachings of Grubstein which includes a similar packaging system (Figure 1) which includes a heavy article (2) that is placed within a package (4) and a removable handle (18) which is removably coupled, via a cover (8), to the article (2) packaged (Para. 0012) wherein the removable handle (18) is movable between first and second positions (given the elastic/flexible properties of the handle, it is clear capable of such movement between positions) when the removable handle (18) is coupled to the article and the article (2) is disposed in the package (4), wherein when the removable handle is in the first position (i.e. pressed against article when package 4 is shut), the removable handle (18) is disposed below the top and inside the closed package, and when the removable handle (18) is in the second position, the removable handle (18) extends through an opening formed by the first movable tab (i.e. when 4 is opened the handle can be grasped - see Para. 0013).

However, Neither Grubstein or Matsuda disclose a movable tab such that the handle can be moved to the second position through an opening formed by the tab when the article is disposed in the closed package. 
Attention can be Ulibarri which teaches another packaging unit (10; Figures 1 and 2) comprising an object (bag 12) which is packaged within a packaging (carton 14) wherein the object (12) comprises a handle (24) coupled thereto, and the package (14) comprising an upper portion comprising a first movable tab (21) on a top of the upper portion (Para. 0020), wherein the first movable tab (21) is adapted to provide access to the handle (24) and the handle (24) is movable between first (Figure 2 shows tab closed therefore the handle must be inside package/carton 14) and second positions (Figure 3) when the handle (24) is coupled to the object (12) and the object (12) is disposed in the closed package (14), wherein when the handle (24) is in the first position (Figure 2), the handle (24) is disposed below the top and inside the package (14) and when in the second position (Figure 3), the handle (24) extends through an opening (29) formed by the first movable tab (21; see Paras. 0018, 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the package of Matsuda to include a first movable tab in the upper portion/half of the package such that the handle (of Grubstein) can be accessed while the package is closed as taught by Ulibarri. By modifying Matsuda in this manner, the package with the article (i.e. floor jack) can be carried together as taught by Ulibarri (see Para. 0018). Further, with such a configuration, the floor jack/article can be handled easier without being removed from the packaging (i.e. prior to reaching consumer or user location) and further allows the packaging to further protect the floor jack/article up until the point of use. 

Regarding Claim 3, Matsuda, as modified, discloses first movable tab (21 of Ulibarri) is formed by perforations in the upper half (5; note that the cuts made within the carton 14 of Ulibarri including the notch 23 themselves can be viewed as “perforations” in the carton 14 as “perforation” can be readily defined as “a hole or pattern made by or as if by piercing or boring” (per https://www.merriam-webster.com/dictionary/perforation) and since holes including notch 23 and opening 29 are formed in the carton, this can be reasonably viewed as a perforation; alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have left the tab 21 attached to the carton along perforations such that the tab can remain in the closed position and further protect the object (12) until the handle is desired to be used).



Allowable Subject Matter
Claims 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 4 none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. As outlined above (note Claim 1 and Claim 4 have several common features), Powerfist, in view of Kania and Ulibarri, disclose and render obvious several of the claimed features, however, none of these references disclose a packaging system comprising a floor jack, two handles removably coupled to the floor jack and wherein an upper half of a package thereof includes two movable tabs respectively adapted to provide access to the handles as claimed. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Powerfist to include multiple removable handles removably coupled to the floor jack and further include multiple tabs to access such handles as claimed without the use of improper hindsight drawn from Applicant’s own disclosure as motivation. Therefore, the claimed invention of Claim 4 is viewed as allowable over the prior art.  
Note other prior art references such as McLaughlin (US Patent 6,848,673-previously cited) disclose a floor jack (10’; Figure 3) comprising multiple handles (50A, 50B; Figure 2 and 86,90; Figure 3) including handles (86, 90) which can be reasonably viewed as removably coupled to the floor jack (10’), however, these handles are not disclosed as moveable as claimed and further even if one was motivated (i.e. to assist with lifting) at the time the invention was effectively filed to have incorporated such multiple handles into Powerfist, the resultant packaging system would still lack the multiple moveable tabs located in the upper half of the package as claimed. 
As noted above, Schonhardt teaches a packaging system (Figure 1) including alternative forms of access openings that would depend on the particular article packaged (Col 5, lines 60-67) and wherein the package comprises multiple movable tabs (58, 62; see Figure 4) adapted to be moved form a respective opening (42, 46) to provide access to a handle or other portion of the packaged object (i.e. shaft portion of trimmer 12). 
However, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Powerfist to include multiple removable handles as taught by McLaughlin and include multiple movable tabs as taught by Schonhardt and arrange both tabs into the upper half of the package without the use of improper hindsight drawn from Applicant’s own specification as motivation to do so. Therefore, these features in addition to the remaining features of Claim 4 render the claimed invention allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 6 of “REMARKS” that:

    PNG
    media_image3.png
    237
    707
    media_image3.png
    Greyscale

Examiner respectfully disagrees and notes that the handle (42) of Kania is disclosed as being “attached to the sidewalls” by “pivot attachments” (Para. 0027) and therefore the handle is clearly a separate structure with respect to the remainder of the floor jack and therefore since it can be “attached” it can be reasonably assumed that it can be “detached” and therefore, “removable” in some manner.

Regarding Applicant’s arguments on pages 6-7 of “REMARKS” that:

    PNG
    media_image4.png
    400
    710
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    785
    726
    media_image5.png
    Greyscale

It appears Applicant is arguing that Examiner utilizes improper hindsight to arrive at the rejection. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). As outlined in the rejections above, there are clear motivations gleaned from sources outside of Applicant’s disclosure including the prior art disclosures as well as common knowledge in the art. See MPEP 2145 (X)(A).
Further with respect to the argument that Ulibarri does not disclose a removable handle, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPG 871 (CCPA 1981). In this particular instance, Ulibarri is merely relied on for teaching a first movable tab in the upper portion/half of the package such that the handle can be accessed. See MPEP 2145 (IV). 
Regarding Applicant’s arguments on pages 6-7 of “REMARKS” pertaining to Schonhardt, it would appear that the Applicant is merely attacking the reference in the same manner as Ulibarri (see above comments) as the Applicant argues that Schonhardt does not disclose a removable handle, however, Schonhardt is merely relied upon for teaching multiple movable tabs in a package to provide access to handle portions or other portions of the object packaged.  Again it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPG 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”. 
- Murano (US PGPUB 2012/0097569) discloses a packaging system (1; Figure 1) comprising:  a package (45A, 45B) including lower and upper halves (45A, 45B) and cushion members (30, 35) for heavy articles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/15/2021